DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/21/2021 has been entered. Claims 1-10 and 15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 101 and 112(b) rejection previously set forth in the non-final Office Action mailed 10/21/2020.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2005/0038676, hereinafter Showalter.
Regarding claim 1, Showalter teaches a computer implemented method for operating a laboratory system comprising a plurality of laboratory instruments (items 110 and 114) for processing biological samples (paragraph [0027]) and a laboratory information system (item 104), the method comprising: grouping one or more of the plurality of laboratory instruments into one or more instrument cluster(s) (items 110 and 114, respectively) and providing a cluster manager (items 108 and 112) for each instrument cluster(s) (figure 3); within each instrument cluster, publishing the respective instrument 
Regarding claim 2, Showalter teaches wherein the instrument resource descriptions of the laboratory instruments further comprise an indication of current and/or estimated availability of the hardware and/or software resources and wherein the list of processing capabilities of the respective instrument cluster (paragraph [0015]) further comprises an indication of current and/or estimated availability to carry the respective processing steps (paragraph [0015]).
Regarding claim 3, Showalter teaches wherein the instrument resource descriptions of the laboratory instruments further comprise an indication of current and/or estimated capacity of the hardware and/or software resources (paragraph [0015]) and wherein the list of processing capabilities of the respective instrument cluster further comprises an indication of current and/or estimated capacity to carry the respective processing steps (paragraph [0015]).
Regarding claim 4, Showalter teaches further comprises, publishing an update of its instrument resource descriptions by one or more of the plurality of laboratory instruments at regular intervals and/or upon a change of its hardware and/or software resources (paragraph [0174]); and updating the inventory of cluster resources by one or more of the cluster managers based on the update(s) of instrument resource descriptions (paragraphs [0174]-[0176]).
Regarding claim 5, Showalter teaches further comprises, assigning resources of the plurality of laboratory instruments by the cluster manager for the processing step(s) on the respective biological sample in view of the availability and/or capacity of the resources of the laboratory instruments of the respective instrument cluster (paragraph [0045]) to provide load balancing between laboratory instruments with the same resources and/or to ensure timely processing of the biological sample (paragraph [0009]).
Regarding claim 6, Showalter teaches further comprises, transmitting by the cluster manager an updated list of processing capabilities to the laboratory information system if upon updating the inventory of cluster resources based on the update(s) of instrument resource descriptions, the respective instrument cluster is no longer able to carry out a particular processing step (this step is contingent and therefore is not required for the prior art to anticipate the limitation (MPEP § 2111.04 (II)); and transmitting 
Regarding claim 7, Showalter teaches further comprises, re-assigning by the laboratory information system the processing of test orders on the biological sample(s) to another instrument clusters in view of the update of the list of processing capabilities of one or more of the instrument clusters (the step of re-assigning is contingent based upon claim 6, and therefore is not required for the prior art to anticipate the limitation (MPEP § 2111.04 (II)).
Regarding claim 8, Showalter teaches further comprises, retrieving by one of the cluster managers an assay workflow description, wherein the assay workflow description comprises a list and sequence of processing steps to be carried out on biological samples for a corresponding assay workflow (paragraphs [0055]-[0056]); consolidating by the cluster manager resources of a first laboratory instrument (one of item 110) and a second laboratory instrument (a second of item 110) of the plurality of laboratory instruments of the instrument cluster (item 110) for processing step(s) on the biological sample according to the list and sequence of processing steps of the assay workflow description, thereby setting up a multi-instrument assay workflow (paragraphs [0064] and [0068]); updating by the cluster manager its list of processing capabilities; forwarding test order(s) by the laboratory information system to the corresponding cluster managers comprising the multi-instrument assay workflow in the presence of a test order indicative of the assay workflow to be carried out on respective biological sample(s) (paragraph [0046]); and instructing the first laboratory instrument and the second laboratory instrument of the multi-instrument assay workflow by the cluster manager to carry out the respective assay workflow on the biological sample in the presence of a test order from the laboratory information system being indicative of the assay workflow to be carried out on respective biological sample(s) (paragraph [0059]).
.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Showalter which teaches a computer implemented method with instrument clusters, a cluster manager, a laboratory information system. However, the prior art does not disclose, teach or suggest the claimed combination of having a brokered data communication between a first and second laboratory instrument and a peer-to-peer communication between the second and a third laboratory instrument thereby communicating directly between the second and third laboratory instrument.

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the multi-instrument assay workflow comprising processing by several different types of instruments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only states the capabilities regarding a multi-instrument assay workflow and the use of the multi-instrument assay workflow, but makes no mention as to what the types of instruments are, nor that they are different. Showalter teaches multiple laboratory instruments which are all slide staining instruments and that each slide staining instrument can perform a different slide staining protocols on multiple slides from a given patient. Therefore, as Showalter teaches performing different slide staining protocols on a given patient, Showalter anticipates the instant claims which do not provide specifics regarding the type of instruments nor that they are different instruments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798